DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application, Amendments, and/or Claims
	Applicant’s response of 28 FEB 2022 is acknowledged. Claims 38, 49, 52, 53, 81, 84, 85, 88, and 145 were cancelled. Claims 1, 28, 30, 39, 54, 82, and 142 were amended and claims 146-154 were added. Claims 1, 2, 28-33, 39-42, 45, 48, 54, 57, 59-64, 71, 72, 75, 82, 83, 142-144, and 146-154 are currently pending.

Information Disclosure Statement
	The information disclosure statement submitted on 28 FEB 2022 has been considered by the examiner.

Withdrawn Objections and Rejections
	Applicant’s amendment to claims 1 and 30 addressed the objections of previous record; therefore, the objections to claims 1 and 30 are withdrawn. 	

	The rejection of claims 49, 52, and 53 under 35 U.S.C. 112(a) for failing to comply with the written description requirement has been rendered moot by the cancellation of these claims. The rejection of claims 49, 52, and 53 under the 35 U.S.C. 112(a) written description is withdrawn. 
	Claims 39, 40, 54, and 142-144 were rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s amendment of the claims overcomes these rejections. The rejection of claims 39, 40, 54, and 142-144 under 35 U.S.C. 112(b) is withdrawn.
Claims 1-2, 28-33, 38-42, 45, 48-49, 52-54, 57, 59-64, 71-72, 75, 81-83, and 142-145 were rejected under 35 U.S.C. 101 for being drawn to a natural phenomenon and/or abstract idea without significantly more. Applicant’s amendment of independent claims 1 and 28 overcomes the rejection. The rejection of claims 1-2, 28-33, 38-42, 45, 48-49, 52-54, 57, 59-64, 71-72, 75, 81-83, and 142-145 under 35 U.S.C. 101 is withdrawn.
The rejection of claims 84, 85, and 88 under 35 U.S.C. 102(a)(1) as being anticipated by WO
2017/040930 A2 The Trustees of the University of Pennsylvania, Published 9 Mar 2017 has been rendered moot by the cancellation of these claims and the rejections are withdrawn.

Maintained Rejections
The 112(a) written description rejection of claims 49, 52, and 53 were rendered moot by the cancellation of these claims. The underlying written description issue discussed in the office action dated 02 DEC 2021 was not argued or clarified by applicant in the response dated 28 FEB 2022. The 112(a) written description rejection is maintained in the modified grounds below as necessitated by amendment of the claims. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 28-33, 39-42, 45, 48, 54, 57, 59-64, 71, 72, 75, 82, 83, 142-144, and 146-154 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the correlation between the fold change in the factor indicative of disease burden at the time points specified in claims 39, 41-42, 148, and 150-151 and the subject’s risk of toxicity following cell therapy is not adequately described.
Independent claims 1 and 28 rely on a correlation between the fold change in a factor indicative of disease burden prior to cell therapy and the likelihood that a subject will develop toxicity following the therapy. Independent claim 1 is drawn to a method of assessing the risk of a toxicity or a toxicity 
In the instant claims, the course of treatment that will be administered to a patient depends on the fold change value in one of the factors identified in claims 2, 29-32, and 146-147 and whether or not this fold change indicates that the patient will develop toxic related outcomes. However, there is no direct guidance or evidence in the disclosure that clarifies how one of ordinary skill in the art would determine if the fold change between time points indicates that the patient is likely or not likely to develop toxicities after cell therapy. Furthermore, there is no demonstration of the correlation between the fold change in these factors before cell therapy and the risk of toxicity. That is to say that if a practitioner were to assay one of the disclosed factors at the two time points indicated prior to the administration of cell therapy and then calculate a fold change value there is no guidance as to how the fold change determined would translate into which of the treatment methods should be followed. As the correlation between the “fold change in the factor indicative of disease burden” between the time points specified and the risk level of the patient is not well defined by the instant disclosure or the prior art, it would not be obvious to one of ordinary skill in the art that applicant was in possession of the invention at the time of filing. 
The specification discusses the correlation with ambiguity and does not provide a clear path demonstrating how the fold change factor between the indicated time points can be leveraged as a means to predict the likelihood of toxicity. For example, the specification page 3, [0010] states that “the subject is or is likely at risk of developing toxicity if the fold change is at or above a threshold value” and then goes on to list multiple ways to determine the threshold value although none would result in a 
The example provided also does not demonstrate a correlation between the fold change in these factors at the time points specified and the risk of the patient developing toxic related outcomes (page 179, [0491]). In this study, 11 human subjects receiving CAR+ T cell therapy for treatment of relapsed or refractory (R/R) aggressive non-Hodgkin’s Lymphoma (NHL) were screened for SPD at two time points prior to receiving cell therapy and the fold change of the SPD between the time points was determined. Based on the result table provided, 3 out of the 11 patients went on to exhibit toxicity response to the cell therapy (page 181, Table E1, [0495]). In this study, the average SPD fold change for the three subjects that went on to develop toxicity (range: 12.9-18.8; average: 15.1) is higher than those who did not (range: 0.83-9.8; average: 3.0). However, one patient in the example, subject #6, is observed to have a fold change of 9.8 but did not go on to develop toxicity. A fold change of 9.8 appears to be fairly close to the bottom of the range for patients who did develop toxicity where a fold change in SPD of 12.9 was observed. Based on these results it is difficult to ascertain the correlation between the fold change and the patient’s risk of developing a toxic reaction as it appears that the toxic related outcome may occur on a case by case basis and depend on factors in addition to those disclosed in the instant invention. Furthermore, the example states that the tumor burden was measured by PET scans at two time points including “at screening” and prior to administration of lymphodepletion therapy (beginning at 3 days prior to cell therapy) (instant specification, page 180, [0493]). The example, however, does not further elaborate the time frame of the “at screening” assessment or provide any indication of the time between the two assessments that were performed.
 It is also noted that the results of example 1 provided in the specification are only for the fold change in tumor volume measured by sum of the products of diameter (SPD). Applicant is also claiming a correlation between risk and many other factors in the instant claims including tumor volumes of 
While example 1 provides the pre-lymphodepleting treatment ferritin level and the median ferritin level of the subjects who did and did not go on to develop toxicity following cell therapy. These values are not provided as a fold change even though the instant application is drawn to methods utilizing the fold change of biomarkers, including ferratin. That said, a clear difference between average ferritin levels can be seen between patients who did develop toxicity and those who did not. However, It is not clear based on these results whether the fold change would demonstrate the same correlation. It is observed, however, that the ranges of ferritin from subject to subject are vastly different. For example, in the group of people who developed toxicity the ferritin level ranges from 172-4399 ng/mL and in the group of those who did not develop toxicity the ferritin level ranges from 20-1166 ng/mL, which demonstrates a significant overlap between groups. No other data is presented in the instant application for the factors indicative of disease burden disclosed in the claims.
Furthermore, based on what was known in the art before the effective filling date of the claimed invention there are likely many factors that play into the development of toxicity following cell therapy.  For example, WO 2017/040930 A2 The Trustees of the University of Pennsylvania, published 9 Mar 2017 (UPenn) demonstrates this by outlining decision trees following multiple biomarkers to determine risk (see figures 3, 4, 8, and 9). The instant disclosure is relying on only one biomarker to assess risk. This also raises the question of whether or not multiple clinics applying the instant invention with patients being treated with the same cell therapy for the same diseases would respond in the same way if a fold 
In view of the prior art and the disclosure, one of ordinary skill in the art would not be able to recognize that applicant was in possession of a critical part of the invention, the correlation between the factors indicative of disease burden measured at the time points indicated and the risk of developing a toxic related outcome following cell therapy, at the time that the invention was filed. Therefore, claims 1, 2, 28-33, 39-42, 45, 48, 54, 57, 59-64, 71, 72, 75, 82, 83, 142-144, and 146-154 were determined to not meet the written description requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 28, 29, 32, 33, 45, 48, 54, 57, 59 - 64, 71, 72, 75 82, 83, 142, 143, and 152-154 are rejected under 35U.S.C. 103 as being unpatentable over WO 2017/040930 A2 (The Trustees of the University of Pennsylvania), 9 Mar 2017 (herein UPenn) in view of Hay, K., et al (2017) Kinetics and biomarkers of severe cytokine release syndrome after CD19 chimeric antigen receptor–modified T-cell therapy Blood 130(21); 2295-2306 published online 18 Sep 2017 and in further view of Neelapu, S.S. et al (Published online 19 Sep 2017) Chimeric antigen receptor T‑cell therapy — assessment and management of toxicities Nature Reviews | Clinical Oncology 15; 47-62.

Regarding claim 1, UPenn teaches a method of assessing risk of a toxicity or toxicity-related outcome following administration of cell therapy (page 2, lines 7-10, “discovery that several biomarkers can accurately predict CRS early on during an immune cell-based therapy”) comprising: 
(1) Assessing a factor indicative of disease burden at two time points, one prior to administration of cell therapy (page 75, lines 9-11, “control level is a level of…the subject prior to 
(2) Determining a fold change in the factor indicative of disease burden (page 75, lines 12-13, “levels of one or more…of the cytokines…that are altered, e.g., by at least 2-fold (e.g., 2, 3, 4, 5,  , 7, 8, 9, 10, 50, 100, 500, 1000-fold or more)”) between two time points (page 75, lines 12-15, relative to a control level, e.g., when measured within 1 – 10 days"), wherein the fold change indicates the risk or likely risk of the subject developing a toxicity following administration of the therapy (page 75, line 17, “indicate that the subject is at high risk of developing CRS”). 
UPenn, however, fails to teach that both time points occur no more than one month or two months prior to administration of the cell therapy.
Hay et al teaches that the risk of cell therapy “could potentially be reduced by identifying patients who are at high risk of developing severe CRS before therapy and modifying the treatment regimen… multivariable analysis identified baseline and treatment-related risk factors for CRS, including…higher marrow tumor burden” (page 8/22, paragraph 1). Hay et al. identifies risk factors before cell therapy that are “associated with the incidence and severity of subsequent CRS, which allows identification of patients with high risk of severe toxicity who might be candidates for early intervention studies” (page 2/22, paragraph 4). Hay et al further teaches that “one hundred nine patients (82%) received both the lymphodepletion chemotherapy and CAR T-cell infusion in the outpatient setting” (page 4/22, paragraph 3) and that “blood was collected before lymphodepletion, on day 0 before CAR T-cell infusion, and at intervals after CAR T-cell infusion for analysis” (page 3/22, paragraph 1). In their study, patients received lymphodepletion chemotherapy followed 2 to 4 days later by infusion with CAR T cells. Based on this timeline, Hay is teaching the assessment of factors immediately prior to lymphodepletion (day 0) which occurred only a few days prior to cell therapy. 

Furthermore, it would have been obvious to one of ordinary skill in the art that the assaying of these factors should take place as close to the treatment as possible. Hay et al teaches the assaying of factors indicative of disease burden at day 0 prior to lymphodepletion therapy and a few days prior to cell administration. UPenn teaches that the second reading is taken at most 10 days post therapy. Based on these teachings it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have assayed the factors at two time points within a couple of weeks prior to the cell therapy. MPEP 2141 (III) provides KSR rationales to support conclusions of obviousness including (E) “Obvious to try” in which one can choose from a finite of identified predictable solutions with a reasonable expectation of success. As UPenn teaches that 10 days is an adequate amount of time to measure a fold change and Hay et al teaches that measurement should be made as close to the treatment as possible, it would have been obvious to try measuring the fold change in the 10 days prior to the therapy meeting the limitation of no more than one month prior to the cell therapy. 
UPenn and Hay et al teach the assessment step of claim 1 as discussed above. UPenn and Hay et al further teach that:

Administering an agent or other treatment capable of treating, preventing, delaying, reducing, or attenuating the development or risk of development of a toxicity (UPenn, page 12, lines 20-22, “administering a therapy to treat CRS”). Hay et al further teaches that “the optimal strategy might enable delivery of an adequate CAR T-cell dosed followed by early intervention in those patients who exhibit clinical or laboratory findings associated with a high risk of subsequent toxicity”(page 8/22, paragraph 3) and that “the optimal preemptive therapy of high- risk patients is unknown. Although widely used approaches to treat severe CRS might be suitable” (page 8/22, paragraph 3) implying that the treatment will take place preemptively either before treatment or immediately following.
Administering the cell therapy at a reduced dose (UPenn, page 12, lines 18-19,
“administering an altered dosing of the CAR-expressing cell therapy; altering the schedule or time course of the CAR-expressing cell therapy”). Hay et al also teaches cell therapy at a reduced rate and state that “a logical approach to reducing the risk of severe CRS is to reduce the CAR T-cell dose in patients with high tumor burden. This strategy was effective in mitigating toxicity in B-ALL patients without impairing efficacy” (page 8/22, paragraph 2).
Administering an alternative therapeutic treatment other than the cell therapy (UPenn,
page 12, lines 23-24, “Administering an alternative therapy…e.g., a standard of care for a particular type of cancer”).
Administration of the therapy under close monitoring (page 38, lines 16-18, “subjects identified as likely to develop severe CRS can also be more closely monitored to allow early initiation of aggressive supportive care”). 

Neelapu et al teaches a multidisciplinary approach to CAR-T cell therapy adopted at their institutions, and “provide recommendations for monitoring, grading, and managing the acute toxicities that can occur in patients treated with CAR-T-cell therapies” (abstract). Neelapu et al teaches cell therapy administration in an in-patient setting and/or with admission to the hospital for one or more days (page 51, left column, paragraph 1“hospitalization with close monitoring is recommended for at least 7 days after CAR-T cell infusion”). Neelapu et al further teaches that “the return of CRP levels to baseline indicates the CRS phase has ended and that the patient can be considered for discharge from the hospital” (page 54, right column, paragraph 1). 
Neelapu et al also teaches the following strategies for the normal administration of cell therapy:
Treatment with cell therapy (page 47, left column, paragraph 1) for patients with B-cell malignancies (page 47, right column, paragraph 1) and states that these therapies have demonstrated “rapid and durable clinical response” (abstract).
The cell therapy, wherein administration of the cell therapy does not comprise administering prior to or concurrently with administering the cell therapy and/or prior to the development of a sign or symptom of toxicity other than fever, an agent or other  treatment capable of treating, preventing, delaying, or attenuating the development of the toxicity (page 54, Table 3). In Table 3, Neelapu et al teaches that treatments for CRS are not considered for administration until Grade 1 toxicity (fever or organ toxicity) is observed and is not suggested until Grade 2 (hypotension, hypoxia, and organ toxicity). Neelapu also teaches that “corticosteroids should be avoided for the management of fever or 
Patient hospitalization with close monitoring for at least 7 days after CAR-T cell infusion
(page 51, left column, paragraph 1) and transfer to the ICU if symptoms persist (page 53, right column, paragraph 2). While Neelapu et al does teach hospitalization, these  suggestions are based on T-cell therapies without predictive measures. UPenn states that “the ability to predict which subjects are unlikely to develop severe CRS can prevent unnecessary early hospitalization and/or exposure to unneeded cytokine-directed therapy” (page 38, 18-20).
UPenn, Hay et al, and Neelapu et al are considered to be analogous to the claimed invention as they are all in the same field of assessing tumor burden in cancer treatment. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the teachings of UPenn and Hay et al with those of Neelapu et al to include the normal T-cell therapy treatments for subjects who, based on the assessment performed, are considered not or likely not at risk of developing toxicity following administration of the cell therapy. One of ordinary skill in the art would have been motivated to make these modifications in order to take advantage of a therapy that induces rapid and durable results (Neelapu et al, abstract) while predicting and mitigating a potentially life-threatening toxicity (UPenn, page 2, lines 3-5).

Regarding claim 2, UPenn modified by Hay et al and Neelapu et al teaches a method of assessing a risk of toxicity or a toxicity related outcome as disclosed in claim 1 as discussed above.
UPenn further teaches a factor indicative of disease burden as inflammatory marker C-reactive protein (CRP) and teaches that “a subject at high risk of severe CRS has, or is identified as having, a greater level of CRP in a sample… compared to a subject of low risk of severe CRS or compared to a 

Regarding claim 28, UPenn teaches a method of treatment, the method comprising administering a therapeutic regimen (page 12, lines 14-24) to a subject for treating a disease or condition (page 5, lines 18-19, “method for treating a subject having a cancer”), wherein the subject is a candidate for receiving a cell therapy for treatment of a disease or condition (page 2, lines 19-20, “subjects treated with immune cell (e.g. T cell or NK cell) therapies)”, wherein: 
The administration of the therapeutic regimen is carried out following or based on the results (page 12, lines 14-24, “methods can further comprise, responsive to a determination of the CRS risk status, performing one, two, or more (all) of…”) of assessing a sample from the subject for a fold change in a factor indicative of disease burden (page 75, lines 12-13, “levels of one or more…of the cytokines…that are altered, e.g., by at least 2-fold (e.g., 2, 3, 4, 5, 6, 7, 8, 9, 10, 50, 100, 500, 1000-fold or more) relative to a control level”) between two time points one of which is prior to administration of cell therapy (page 75, lines 9-11, “control level is a level of…the subject prior to administration of cell therapy”) and one after administration of cell therapy (page 75, lines 45-16, “measured within 1-10 days…after administration with a CAR T-cell), wherein the fold change in the factor indicative of disease burden indicates a risk of developing a toxicity following administration of the cell therapy (page 75, line 17, “indicate that the subject is at high risk of developing CRS”).
UPenn, however, fails to teach that both time points occur no more than one month or two months prior to administration of cell therapy. 
Hay et al teaches that the risk of cell therapy “could potentially be reduced by identifying patients who are at high risk of developing severe CRS before therapy and modifying the treatment regimen…Multivariable analysis identified baseline and treatment-related risk factors for CRS, including…higher marrow tumor burden” (page 8/22, paragraph 1). Hay et al. identifies risk factors 
UPenn and Hay et al are considered to be analogous to the claimed invention as they are in the same field of studying toxicity in patients treated with cell therapies. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of UPenn with those of Hay et al and assess the factors indicative of disease burden prior to administration of cell therapy. One of ordinary skill in the art would have been motivated to make this alteration in order to identify patients who are at high risk of developing toxicity as early as possible in order to modify the treatment regimen when preventative interventions could be instituted (Hay et al, page 8/22, paragraph 1).
Furthermore, it would have been obvious to one of ordinary skill in the art that the assaying of these factors should take place as close to the treatment as possible. Hay et al teaches the assaying of factors indicative of disease burden at day 0 prior to lymphodepletion therapy and a few days prior to cell administration. UPenn teaches that the second reading is taken at most 10 days post therapy. Based on these teachings it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have assayed the factors at two time points within a couple of weeks prior to the cell therapy. MPEP 2141 (III) provides KSR rationales to support conclusions of 
UPenn and Hay et al teach the method of treatment as discussed above. UPenn and Hay et al further teach that:
If the assessing indicates the subject is or is likely to develop toxicity following administration of the cell therapy (page 12, lines 16-17, “identifying the subject as being at high risk of developing severe CRS or at low risk of developing sever CRS”), the therapeutic regimen comprises administering to the subject (UPenn, page 12, line 14, “responsiveness to a determination of the CRS risk status, performing one, two, or more (all) of”):
Administering an agent or other treatment capable of treating, preventing, delaying, reducing, or attenuating the development or risk of development of a toxicity (UPenn, page 12, lines 20-22, “administering a therapy to treat CRS”). Hay et al further teaches that “the optimal strategy might enable delivery of an adequate CAR T-cell dosed followed by early intervention in those patients who exhibit clinical or laboratory findings associated with a high risk of subsequent toxicity”(page 8/22, paragraph 3) and that “the optimal preemptive therapy of high- risk patients is unknown. Although widely used approaches to treat severe CRS might be suitable” (page 8/22, paragraph 3) implying that the treatment will take place preemptively either before treatment or immediately following.
Administering the cell therapy at a reduced dose (UPenn, page 12, lines 18-19,
“administering an altered dosing of the CAR-expressing cell therapy; altering the schedule or time course of the CAR-expressing cell therapy”). Hay et al also teaches cell therapy at a 
Administering an alternative therapeutic treatment other than the cell therapy (UPenn,
page 12, lines 23-24, “Administering an alternative therapy…e.g., a standard of care for a particular type of cancer”).
Administration of the therapy under close monitoring (page 38, lines 16-18, “subjects identified as likely to develop severe CRS can also be more closely monitored to allow early initiation of aggressive supportive care”). 
UPenn and Hay et al, however fail to teach that the cell therapy should be administered in an in- patient setting and/or with admission to the hospital for one or more days.
Neelapu et al teaches a multidisciplinary approach to CAR-T cell therapy adopted at their institutions, and “provide recommendations for monitoring, grading, and managing the acute toxicities that can occur in patients treated with CAR-T-cell therapies” (abstract). Neelapu et al teaches cell therapy administration in an in-patient setting and/or with admission to the hospital for one or more days (page 51, left column, paragraph 1“hospitalization with close monitoring is recommended for at least 7 days after CAR-T cell infusion”). Neelapu et al further teaches that “the return of CRP levels to baseline indicates the CRS phase has ended and that the patient can be considered for discharge from the hospital” (page 54, right column, paragraph 1). 
UPenn, Hay et al, and Neelapu et al are considered to be analogous to the claimed invention as they are all in the same field of assessing tumor burden in cancer treatment. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the teachings of UPenn and Hay et al with those of Neelapu et al to include hospitalization of patients who are likely to develop toxic related outcomes. One of ordinary skill in the 

Regarding claim 29, UPenn modified by Hay et al and Neelapu et al teaches a method of treatment as disclosed in claim 28 as discussed above.
UPenn further teaches a factor indicative of disease burden as inflammatory marker C-reactive
protein (CRP) and teaches that “a subject at high risk of severe CRS has, or is identified as having, a
greater level of CRP in a sample… compared to a subject of low risk of severe CRS or compared to a
control level or activity (page 20, lines 26-28). UPenn further teaches “optionally…acquiring a tumor
burden level” (page 12, line 5).

Regarding claim 32, UPenn modified by Hay et al and Neelapu et al teaches a method of treatment as disclosed in claim 29 as discussed above.
UPenn further teaches “a subject at high risk of severe CRS has, or is identified as having, a
greater level of CRP in a sample (e.g., a blood sample) compared to a subject at low risk of severe CRS or
compared to a control level or activity” (page 20, lines 26-28). In addition to C-reactive protein (CRP),
UPenn also teaches assessing the level of ferritin or lactate dehydrogenase (LDH) in a sample (page 77,
lines 4-5).

Regarding claim 33, UPenn modified by Hay et al and Neelapu et al teaches a method of treatment as disclosed in claim 28 as discussed above.
UPenn further teaches “sample…refers to a biological sample obtained from a tissue or bodily fluid of a subject or patient. The source of the tissue sample can be…blood or any blood constitutes (e.g., serum, plasma)” (page 59, lines 5-8).

Regarding claim 45, UPenn modified by Hay et al and Neelapu et al teaches a method of treatment as disclosed in claim 28 as discussed above.
Hay et al further teaches that the toxicity is neurotoxicity and/or cytokine release syndrome. (page 2/22, paragraph 3, “lysis of the targeted cell and cytokine secretion that can be associated with the clinical evidence of cytokine release syndrome (CRS) and neurotoxicity”).

Regarding claim 48, UPenn modified by Hay et al and Neelapu et al teaches a method of treatment as disclosed in claim 28 as discussed above.
Hay et al further teaches that “fever was the first objective sign of CRS” (page 4/22, paragraph 2). Hay et al discloses that during their study “outpatients were admitted at the first fever ≥38°C. Because the severity of CRS did not reach grade ≥ 3 until a median of 2.4 days after onset of fever” (page 4/22, paragraph 3). Hay et al further teaches sustained fever in patients who develop CRS the length of which varies on the grade of CRS that occurred (page 16/22, table 2).

Regarding claim 54, UPenn modified by Hay et al and Neelapu et al teaches a method of treatment as disclosed in claim 28 as discussed above.
Neelapu et al further teaches the following strategies for the normal administration of cell therapy:
 Treatment with cell therapy (page 47, left column, paragraph 1) for patients with B-cell malignancies (page 47, right column, paragraph 1) and states that these therapies have demonstrated “rapid and durable clinical response” (abstract). 
The cell therapy, wherein administration of the cell therapy does not comprise administering prior to or concurrently with administering the cell therapy and/or prior to the development of a sign or symptom of toxicity other than fever, an agent or other treatment capable of treating, preventing, delaying, or attenuating the development of the toxicity 
Patient hospitalization with close monitoring for at least 7 days after CAR-T cell infusion (page 51, left column, paragraph 1) and transfer to the ICU if symptoms persist (page 53, right column, paragraph 2). While Neelapu et al does teach hospitalization, these suggestions are based on T-cell therapies without predictive measures. UPenn states that “the ability to predict which subjects are unlikely to develop severe CRS can prevent unnecessary early hospitalization and/or exposure to unneeded cytokine-directed therapy” (page 38, 18-20). 

Regarding claim 57, UPenn modified by Hay et al and Neelapu et al teaches a method of treatment as disclosed in claim 28 as discussed above.
UPenn further teaches that “the invention features a method for treating a subject having a
cancer” (page 5, line 17-18).

Regarding claim 59, UPenn modified by Hay et al and Neelapu et al teaches a method of treatment as disclosed in claim 28 as discussed above.
UPenn further teaches the disease or condition as cancers including acute lymphocytic leukemia (ALL), chronic lymphocytic leukemia (CLL), diffuse large B cell lymphoma (DLBCL),  non-Hodgkin lymphoma, chronic myelogenous leukemia (CML), all of which are species of B-cell malignancies (page 79, lines 7-19).

Regarding claim 60, UPenn modified by Hay et al and Neelapu et al teaches a method of treatment as disclosed in claim 59 as discussed above.
UPenn further teaches the disease or condition as cancers including acute lymphocytic leukemia
(ALL), chronic lymphocytic leukemia (CLL), diffuse large B cell lymphoma (DLBCL), non-Hodgkin
lymphoma, chronic myelogenous leukemia (CML) (page 79, lines 7-19).

Regarding claim 61, UPenn modified by Hay et al and Neelapu et al teaches a method of treatment as disclosed in claim 28 as discussed above.
By following the steps of the method disclosed in claim 28 it is expected that the outcomes
disclosed in instant application claim 61 would be inherent. There is no further detail in the instant
disclosure that require additional method steps in order to reach the outcome claimed aside from those
in claim 28. Therefore, it would be obvious that these outcomes would be inherent to the method disclosed by UPenn, Hay et al, and Neelapu et al.

Regarding claim 62, UPenn modified by Hay et al and Neelapu et al teaches a method of treatment as disclosed in claim 28 as discussed above.
Neelapu et al further teaches a multidisciplinary approach to CAR-T cell therapy adopted at their institutions, and “provide recommendations for monitoring, grading, and managing the acute toxicities that can occur in patients treated with CAR-T-cell therapies” (abstract). In table 3 on page 54  “Recommendations for the management of cytokine-release syndrome (CRS)”, Neelapu et al teaches only consideration of administration of an agent or other treatment for the treatment or reduction or attenuation of a toxicity when the subject is displaying CRS grade 1 symptoms including fever or organ toxicity. Only in CRS grade 2 is Neelapu et al recommending the use of agents or treatments to alleviate CRS symptoms. Neelapu et al further teaches that the use of these agents prior to cell therapy or 
“Serum IL-6 levels have been shown to increase after administration of tocilizumab (an anti-IL-6 receptor antibody), presumably by preventing the IL-6R-mediated uptake of IL-6 into peripheral tissues; thus, a theoretical concern is that this effect might increase passive diffusion of IL-6 into the central nervous system (CNS) and thereby increase the risk of neurotoxicity” (page 53, right column, paragraph1); and
“Because corticosteroids suppress T-cell function and/or induce T-cell apoptosis, use of these drugs should be avoided for other indications (such as premedication for blood transfusions) after adoptive T-cell therapy… In the setting of cell-based immunotherapy, these findings suggest that corticosteroids will impair the function, if not the persistence of the infused tumour-direct T cells”(page 52, right column, paragraph 2).
Hay et al further teaches cell therapy treatment in an outpatient setting wherein patients were only admitted to the hospital at the first fever ≥38°C (page 4/22, paragraph 3).

Regarding claim 63, UPenn modified by Hay et al and Neelapu et al teaches a method of treatment as disclosed in claim 28 as discussed above.
Neelapu et al further teaches a multidisciplinary approach to CAR-T cell therapy adopted at their institutions, and “provide recommendations for monitoring, grading, and managing the acute toxicities that can occur in patients treated with CAR-T-cell therapies” (abstract). In table 3 on page 54 “Recommendations for the management of cytokine-release syndrome (CRS)”, Neelapu et al teaches only consideration of administration of an agent or other treatment for the treatment or reduction or attenuation of a toxicity when the subject is displaying CRS grade 1 symptoms including fever or organ toxicity. Only in CRS grade 2 is Neelapu et al recommending the use of agents or treatments to alleviate 
“Serum IL-6 levels have been shown to increase after administration of tocilizumab (an anti-IL-6 receptor antibody), presumably by preventing the IL-6R-mediated uptake of IL-6 into peripheral tissues; thus, a theoretical concern is that this effect might increase passive diffusion of IL-6 into the central nervous system (CNS) and thereby increase the risk of neurotoxicity” (page 53, right column, paragraph 1); and
“Because corticosteroids suppress T-cell function and/or induce T-cell apoptosis, use of these drugs should be avoided for other indications (such as premedication for blood transfusions) after adoptive T-cell therapy… In the setting of cell-based immunotherapy, these findings suggest that corticosteroids will impair the function, if not the persistence of the infused tumour-direct T cells”(page 52, right column, paragraph 2).
Hay et al further teaches cell therapy treatment in an outpatient setting wherein patients were only admitted to the hospital at the first fever ≥38°C (page 4/22, paragraph 3).

Regarding claim 64, UPenn modified by Hay et al and Neelapu et al teaches a method of treatment as disclosed in claim 28 as discussed above.
Hay et al teaches the administration of cell therapy in an outpatient setting and teaches that “outpatients were admitted at the first fever ≥38°C. Because the severity of CRS did not reach grade ≥ 3 until a median of 3.4 days after onset of fever (range, 1.4-4.7 days), there was sufficient time for hospital admission and therapeutic interventions to mitigate the progression of CRS” (page 4/22, paragraph 3). These teachings demonstrate that a patient could have a sustained fever for a median of 3.4 days before reaching a toxicity grade ≥ 3 and being admitted to the hospital for immediate treatment. 


Regarding claim 71, UPenn modified by Hay et al and Neelapu et al teaches a method of treatment as disclosed in claim 28 as discussed above.
Neelapu et al further teaches a multidisciplinary approach to CAR-T cell therapy adopted at their institutions, and “provide recommendations for monitoring, grading, and managing the acute toxicities that can occur in patients treated with CAR-T-cell therapies” (abstract). Neelapu et al further teaches “cellular immunotherapy with autologous or allogeneic T cells genetically engineered to express chimeric antigen receptors (CARs) or T-cell receptors (TCRs), in order to redirect their cytotoxic specificity towards tumour cells” (page 1/22, left column, paragraph 1).

Regarding claim 72, UPenn modified by Hay et al and Neelapu et al teaches a method of treatment as disclosed in claim 71 as discussed above.
Neelapu et al further teaches the recombinant receptor is a chimeric antigen receptor (CARs) or T-cell receptor (TCR) (page 47, left column, paragraph 1).

Regarding claim 75, UPenn modified by Hay et al and Neelapu et al teaches a method of treatment as disclosed in claim 71 as discussed above.
Neelapu et al further teaches the recombinant receptor is a chimeric antigen receptor (CARs) (page 47, left column, paragraph 1).

Regarding claim 82, UPenn modified by Hay et al and Neelapu et al teaches a method of treatment as disclosed in claim 28 as discussed above.
UPenn further teaches cell therapy comprising “a dose of CAR-expressing cells…comprises at least about 1-5 x 107 to 1-5 x 108 CAR-expressing cells” (page 24, lines 5-6). Where CAR-expressing cells are a form of T cell therapy (page 1, line 22-23).

Regarding claim 83, UPenn modified by Hay et al and Neelapu et al teaches a method of treatment as disclosed in claim 82 as discussed above.
UPenn further teaches cell therapy comprising “a dose of CAR-expressing cells…comprises at least about 1-5 x 107 to 1-5 x 108 CAR-expressing cells” (page 24, lines 5-6). Where CAR-expressing cells are a form of T cell therapy (page 1, line 22-23).

Regarding claim 142, UPenn modified by Hay et al and Neelapu et al teaches a method of treatment as disclosed in claim 28 as discussed above.
Hay et al further teaches that “one hundred nine patients (82%) received both the lymphodepletion chemotherapy and CAR T-cell infusion in the outpatient setting” (page 4/22, paragraph 3) and that “blood was collected before lymphodepletion, on day 0 before CAR T-cell infusion, and at intervals after CAR T-cell infusion for analysis” (page 3/22, paragraph 1). Hay et al further teaches that “before both lymphodepletion and CAR T-cell infusion… increasing serum VWF concentration was 
Based on these teachings it would have been obvious to one of ordinary skill in the art to further modify the teachings of UPenn and Hay et al and collect the second sample for analysis at the time of or immediately prior to the subject receiving lymphodepletion therapy (day 0). One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of the teachings of Hay et al to predict the likelihood of a severe toxic CRS reaction (Hay et al, page 8/22, paragraph 1) 

Regarding claim 143, UPenn modified by Hay et al and Neelapu et al teaches a method of treatment as disclosed in claim 142 as discussed above.
Hay et al further teaches that the lymphodepleting therapy is to be administered at least 2 days prior and no more than 7 days prior to initiation of administration of the cell therapy (page 3/22, paragraph 1, “Patients received lymphodepletion…followed 2 to 4 days later by infusion with CD19 CAR T cells”). Based on this teaching it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I.

Regarding claim 152, UPenn modified by Hay et al and Neelapu et al teaches the method of claim 1 as discussed above.


Regarding claim 153, UPenn modified by Hay et al and Neelapu et al teaches the method of claim 1 as discussed above.
UPenn further teaches that “the invention features a method for treating a subject having a
cancer” (page 5, line 17-18).

Regarding claim 154, UPenn modified by Hay et al and Neelapu et al teaches the method of claim 1 as discussed above.
UPenn further teaches the disease or condition as cancers including acute lymphocytic leukemia (ALL), chronic lymphocytic leukemia (CLL), diffuse large B cell lymphoma (DLBCL),  non-Hodgkin lymphoma, chronic myelogenous leukemia (CML), all of which are species of B-cell malignancies (page 79, lines 7-19).

Claims 30, 31, 146, and 147 are rejected under 35U.S.C. 103 as being unpatentable over WO 2017/040930 A2 (The Trustees of the University of Pennsylvania), 9 Mar 2017 (herein UPenn) in view of Hay, K., et al (2017) Kinetics and biomarkers of severe cytokine release syndrome after CD19 chimeric antigen receptor–modified T-cell therapy Blood 130(21); 2295-2306 published online 18 Sep 2017 and Neeplau, S.S. et al (Published online 19 Sep 2017) Chimeric antigen receptor T‑cell therapy — assessment and management of toxicities Nature Reviews | Clinical Oncology 15; 47-62 as applied to claims 1, 2, 28 and 29 above, and in further view of Tirkes, T., et al (2013) Response Criteria in Oncologic Imaging: Review of Traditional and New Criteria RadioGraphics 33(5) 1323-1341.

Regarding claim 30, UPenn modified by Hay et al and Neelapu et al teaches a method of treatment as disclosed in claim 29 as discussed above.
While UPenn teaches “acquiring a tumor burden level” (page 12, line 5), UPenn, Hay, and Neelapu fail to teach that the factor indicative of disease burden is a volumetric measure, and the volumetric measure is a sum of the products of diameters (SPD), longest tumor diameters (LD), sum of the longest tumor diameters (SLD), necrosis, tumor volume, necrosis volume, necrosis tumor ratio (NTR), peritumoral edema (PTE), or edema-tumor ratio (ETR). 
Tirkes et al discloses “the use of traditional and new criteria for the evaluation of tumor response at oncologic imaging” (page 1324, right column, paragraph 2). Tirkes et al teaches that “In 1981, the WHO (World Health Organization) published the first tumor response criteria as a standard for assessing treatment response. The WHO criteria introduced the concept of assessing tumor burden on the basis of the sum of products (SPD)… as a method of determining response to therapy by evaluating changes from baseline during treatment” (page 1324, right column, paragraph 3) including progressive disease response (table 1, row 3). Tirkes et al further teaches methods for comparing tumor response including sum of longest diameters (SLD) (Table 1, page 1325).
UPenn, Hay, Neelapu and Tirkes et al are considered to be analogous to the claimed invention as  they are all in the same field of assessing tumor burden in cancer treatment. Therefore, it would have  been obvious to one of ordinary skill in the art prior at the effective filing date of the claimed invention  to have further modified the teachings of UPenn and Hay et al and use the volumetric measures of  tumor burden, including sum of the products of diameters (SPD) or sum of the longest tumor diameters (SLD) taught by Tirkes as the factor indicative of disease burden. One of ordinary skill in the art would  have been motivated to make this modification in order to utilize an understood and accepted means of measuring tumor burden and changes in tumor size over the course of treatment (Tirkes, page 1324,
paragraph 2).

Regarding claim 31, UPenn modified by Hay et al and Neelapu et al teaches a method of treatment as disclosed in claim 29 as discussed above.
While UPenn teaches “acquiring a tumor burden level” (page 12, line 5), UPenn, Hay, and Neelapu fail to teach that the factor of disease burden is a sum of the products of diameter (SPD). Tirkes et al discloses “the use of traditional and new criteria for the evaluation of tumor response at oncologic imaging” (page 1324, right column, paragraph 2).
Tirkes et al teaches that “In 1981, the WHO (World Health Organization) published the first tumor response criteria as a standard for assessing treatment response. The WHO criteria introduced the concept of assessing tumor burden on the basis of the sum of products (SPD)… as a method of determining response to therapy by evaluating changes from baseline during treatment” (page 1324, right column, paragraph 3) including complete, partial, and progressive disease response (table 1). 
UPenn, Hay, Neelapu and Tirkes are considered to be analogous to the claimed invention as they are all in the same field of assessing tumor burden in cancer treatment. Therefore, it would have been obvious to one of ordinary skill in the art prior at the effective filing date of the claimed invention to have further modified the teachings of UPenn, Hay, and Neelapu and use the volumetric measures of tumor burden, including sum of the products of diameters (SPD) taught by Tirkes as the factor indicative of disease burden. One of ordinary skill in the art would have been motivated to make this modification in order to utilize an understood and accepted means of measuring tumor burden and changes in tumor size over the course of treatment (Tirkes, page 1324, paragraph 2). 

Regarding claim 146, UPenn modified by Hay et al and Neelapu et al teaches the method of claim 2 as discussed above.

Tirkes et al discloses “the use of traditional and new criteria for the evaluation of tumor response at oncologic imaging” (page 1324, right column, paragraph 2). Tirkes et al teaches that “In 1981, the WHO (World Health Organization) published the first tumor response criteria as a standard for assessing treatment response. The WHO criteria introduced the concept of assessing tumor burden on the basis of the sum of products (SPD)… as a method of determining response to therapy by evaluating changes from baseline during treatment” (page 1324, right column, paragraph 3) including progressive disease response (table 1, row 3). Tirkes et al further teaches methods for comparing tumor response including sum of longest diameters (SLD) (Table 1, page 1325).
UPenn, Hay, Neelapu and Tirkes et al are considered to be analogous to the claimed invention as  they are all in the same field of assessing tumor burden in cancer treatment. Therefore, it would have  been obvious to one of ordinary skill in the art prior at the effective filing date of the claimed invention  to have further modified the teachings of UPenn and Hay et al and use the volumetric measures of  tumor burden, including sum of the products of diameters (SPD) or sum of the longest tumor diameters (SLD) taught by Tirkes as the factor indicative of disease burden. One of ordinary skill in the art would  have been motivated to make this modification in order to utilize an understood and accepted means of measuring tumor burden and changes in tumor size over the course of treatment (Tirkes, page 1324,
paragraph 2).

Regarding claim 147, UPenn modified by Hay et al and Neelapu et al teaches the method of claim 2 as discussed above.
While UPenn teaches “acquiring a tumor burden level” (page 12, line 5), UPenn, Hay, and Neelapu fail to teach that the factor of disease burden is a sum of the products of diameter (SPD). Tirkes et al discloses “the use of traditional and new criteria for the evaluation of tumor response at oncologic imaging” (page 1324, right column, paragraph 2).
Tirkes et al teaches that “In 1981, the WHO (World Health Organization) published the first tumor response criteria as a standard for assessing treatment response. The WHO criteria introduced the concept of assessing tumor burden on the basis of the sum of products (SPD)… as a method of determining response to therapy by evaluating changes from baseline during treatment” (page 1324, right column, paragraph 3) including complete, partial, and progressive disease response (table 1). 
UPenn, Hay, Neelapu and Tirkes are considered to be analogous to the claimed invention as they are all in the same field of assessing tumor burden in cancer treatment. Therefore, it would have been obvious to one of ordinary skill in the art prior at the effective filing date of the claimed invention to have further modified the teachings of UPenn, Hay, and Neelapu and use the volumetric measures of tumor burden, including sum of the products of diameters (SPD) taught by Tirkes as the factor indicative of disease burden. One of ordinary skill in the art would have been motivated to make this modification in order to utilize an understood and accepted means of measuring tumor burden and changes in tumor size over the course of treatment (Tirkes, page 1324, paragraph 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/               Examiner, Art Unit 1647                                                                                                                                                                                         /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647